Citation Nr: 1421597	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from April 1999 to December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2012 the Veteran provided testimony before the undersigned Veterans' Law Judge at the RO.  A transcript of the proceeding is associated with the claims file. 

In February 2013, this case was remanded for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected IBS with GERD was manifested by a hiatal hernia that caused considerable health impairment due to persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain; or that the Veteran's IBS with GERD was manifested by severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service connected IBS with GERD are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.6, 4.7, 4.41, 4.118, Diagnostic Code 7319-7346 (2013).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in  March 2007 and November 2008 and the claims were readjudicated in an October 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations most recently in April 2013.  Taken together, the VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  IBS with GERD

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Digestive conditions are evaluated under one of the Diagnostic Codes listed in 
38 C.F.R. § 4.114.  A note to that section states that ratings under Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, may not be combined with each other.  Instead, a single evaluation is assigned under the Code which reflects the predominant disability.  Where the overall severity of the disability picture warrants it, the next higher evaluation under the selected Code may be assigned.  
38 C.F.R. § 4.114.  

The Veteran's IBS with GERD has been evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7346-7319.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that hiatal hernia is the service-connected disorder, and it is rated as if the residual condition is irritable colon syndrome under Diagnostic Code (DC) 7319. 

GERD is rated by analogy to irritable colon syndrome under DC 7319, based on anatomical location, system affected, and symptomatology.  38 C.F.R. § 4.21.  Under DC 7319, a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent disability rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

Under DC 7346, a 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent evaluation is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  

A review of the evidence of record shows that the Veteran does not have severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  During a September 2006 VA examination, the Veteran reported symptoms of constipation alternating with diarrhea, that he had two to three bowel movements every day, and that he had intermittent abdominal pain almost daily.  The Veteran was diagnosed with IBS and nonspecific proctitis.  In a July 2007 VA examination, the Veteran reported having alternating diarrhea and constipation and abdominal pain after eating and before bowel movements.  The Veteran reported that his pain completely resolved after a bowel movement.  In April 2010, the Veteran had occult blood in two of his three last stools.  The Veteran reported that he has a small formed stool in the afternoon for two or three days and then increased cramping with diarrhea.  During an April 2013 VA examination, the examiner noted that the Veteran has a diagnosis of chronic diarrhea.  The Veteran reported having "off and on" alternating diarrhea and constipation and occasional episodes of bowel disturbance with abdominal distress.  In an October 2013 statement, the Veteran reported having abdominal distress and frequent bowel movements.  

The Board finds that these symptoms are most analogous to those contemplated by a 10 percent evaluation under DC 7319.  While the Veteran had alternating periods of diarrhea and constipation, the Veteran does not meet the next higher rating criteria of 30 percent, as the evidence does not show that the Veteran had more or less constant abdominal distress at any time during the period on appeal.  

The evidence of record also does not show that the Veteran suffered from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  An esophagogastroduodenoscopy from June 2005 showed a few small ulcers in the Veteran's stomach and evidence of GERD, but Helicobacter pylori was negative.  During his September 2006 VA examination, the Veteran reported that his heartburn completely resolved with omeprazole.  The Veteran reported vomiting once a week for the last several months.  In a July 2007 VA examination, the Veteran that he did not have substernal arm pain, dysphagia, hematemesis or melena.  The Veteran reported some pyrosis, some regurgitation, nausea and vomiting.  A June 2008 EGD showed the Veteran complained of abdominal pain, bloating, dyspepsia, and nausea.  In April 2010, the Veteran reported symptoms of acid reflux, unless he takes omeprazole, occasional nausea, vomiting with overeating, and regurgitation.  The Veteran also reported that on occasion, he has difficulty swallowing which he sometimes regurgitates and re-swallows and other times he waits for it to pass.  In an April 2013 VA examination, the Veteran reported having persistently recurrent epigastric distress, reflux, mild nausea about once a year, and mild melena about once a year.  In an October 2013 statement, the Veteran reported having the following symptoms: regurgitating, arm and shoulder pain, diarrhea, alternating diarrhea and constipation, abdominal distress, frequent bowel movements, vomiting, bloating, belching, stomach gas, acid reflux, ear and throat pain, and loss of his voice.  

The Board finds that these symptoms are most analogous to those contemplated by a 10 percent evaluation under DC 7346.  The Veteran's disability picture does not more closely approximate the criteria required for a 30 percent rating because his IBS with GERD has not been shown to cause considerable health impairment with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain.  

Although the Veteran reported that he suffers from heartburn, regurgitation, and arm or shoulder pain and the evidence of record shows that the Veteran has occasional difficulty swallowing, the evidence of record does not show that these symptoms have caused considerable health impairment.  In his October 2013 statement, the Veteran reported having severe nausea and vomiting during bowel movements.  The Veteran also reported that he had blood in his stool and that his bloating after drinking and eating affects his ability to breathe and bend over to tie his shoes.  While the Veteran reported having daily heartburn, he also indicated that it is controlled with medication.  

The Veteran is competent to report his symptoms of IBS with GERD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of his IBS with GERD according to the appropriate diagnostic codes.  That involves specialized knowledge or training that the Veteran has not been shown to possess.  

During his July 2007 VA examination, the Veteran reported that his IBS with GERD did not affect his occupation because he was a full-time student.  The Veteran reported that he cannot find a job because he needs to adjust his schedule to have frequent bowel movements.  After interviewing and examining the Veteran, the April 2013 VA examiner found that the Veteran's IBS with GERD does not affect his ability to work.  During an April 2013 VA mental disorders examination, the Veteran reported that he used to work on cars, but no longer does because he does not have a garage.  The Veteran also reported that he worked as a pest control inspector in 2011 but that he was let go because he did not agree with a company policy.  The Veteran indicated that he felt he can work, but that it would have to be work that he could handle with his foot disability.  The examination noted that the Veteran had pictures to document his GI problems, but the Veteran did not indicate that his IBS with GERD was causing him problems with daily living activities.  

In addition, during a September 2013 VA examination, the Veteran reported that he was attending school, that he is looking for a job, and that he had one more exam left before he graduated.  The Veteran also drove from Lawrenceville, Illinois to Evansville, Indiana for VA appointments and indicated that he works around the house.  The examiner found that the Veteran is able to secure a gainful occupation and indicated that the Veteran is independent in his activities of daily living.  The Board gives great weight to the VA examiner's opinions as they are based on a review of the Veteran's claims file, an interview with the Veteran and examination.  

Based on the evidence of record, the Board concludes that the Veteran's IBS with GERD does not cause considerable health impairment.  The Board acknowledges that the Veteran reported that his IBS with GERD has caused health impairment, but finds that the Veteran's overall disability picture does not rise to considerable health impairment. 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's IBS with GERD were manifested by complaints of alternating diarrhea and constipation, epigastric pain, regurgitation, nausea, and reflux.  These complaints are specifically contemplated in the rating criteria discussed herein.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  In his February 2007 TDIU Application, the Veteran reported that he completed three years of college.  The Veteran also reported that he worked in food service and as a forklift operator.  The Veteran reported that he last worked full time in May 2004.  

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for an anxiety disorder, rated as 50 percent disabling; residuals of interstitial cystitis, rated as 40 percent disabling; IBS with GERD, rated as 10 percent disabling; and a right foot sprain, rated as 10 percent disabling.  A combined rating of 80 percent is in effect.  Therefore, he meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

In June 2005, the Veteran's claim for Social Security disability benefits was denied.  The Social Security Administration found that the Veteran's bladder cystitis and GERD were not severe enough to be considered disabling. 

During an April 2013 mental disorder VA examination, the Veteran reported that he worked as a pest control inspector in December 2011, but that he was let go because he did not agree with a company policy.  The Veteran reported that he was looking for work.  The Veteran reported that he feels that he can work, but noted that his job would have to be one that he could handle with his foot problem.  The Veteran reported helping his sister with projects.  The examiner opined that the Veteran is not considered unemployable because of his anxiety disorder.  The examiner noted that the Veteran is looking for work and that he believes he can find a job that he can tolerate physically.  

During a general VA examination in April 2013, the examiner noted that the Veteran has digestive disorders, a throat condition, and foot conditions.  The examiner opined that the Veteran is able to secure a substantially gainful occupation with all of his medical disabilities.  The examiner explained that the Veteran is independent in his activities of daily living, ambulates with normal gait and balance, works around the house and drives fairly long distances.  

During a September 2013 VA examination, the examiner noted that the Veteran has a diagnosis of microscopic hematuria and a subjective urge incontinent of urine.  The examiner found that he Veteran's bladder condition did not impact his ability to work.  The examiner found that the Veteran's interstitial cystitis and IBS with GERD together do not render him unable to secure or follow a substantially gainful occupation.  The examiner explained that the Veteran reported that he is looking for a job, that he was attending school and that he has one examination left before he can graduate.  In addition, the examiner noted that the Veteran was able to drive from Lawrenceville, Illinois to the VA clinic in Evansville, Indiana.  The Veteran reported that he works around the house and the Veteran was independent in his activities of daily living. 

For TDIU claims, VA is required to obtain a medical examination or opinion only when "necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1); Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. Oct. 29, 2013).  Thus, in a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities." Id.   

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  Although the Veteran has indicated that he has been unable to find a job, the question is not whether the Veteran is able to find a job.  Rather the question is whether, given the Veteran's education, employment history, and vocational attainment, the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  The Board gives great weight to the three VA opinions, as the examiners reviewed the Veteran's claims file, conducted an examination and rendered opinions based on their findings.  The examiners all noted that the Veteran is independent in activities of daily living.  Two of the examiners noted that the Veteran was looking for work and that he can travel long distances.  And the Veteran reported that he thought he could obtain employment that he could physically tolerate.  Based on these examinations and the examiners' opinions, the Board finds that the Veteran's overall disability picture does not prevent him from securing a substantially gainful occupation.  

The Board has considered the Veteran's statements asserting that he is unemployable due to his service-connected disabilities.  The Veteran is competent to report symptoms as they come to him through his senses, such pain, anxiety, and his inability to control his bowel.  However, as a layperson without medical training, he cannot provide competent evidence regarding the effect of his service connected disabilities on his ability to work.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran has been inconsistent in reporting on his ability to work.  On his TDIU Application, the Veteran reported that he last worked in 2004.  During an April 2013 examination, the Veteran reported that he thought he could work, but that he would have to find a job that he could do with his foot condition.  The Veteran also reported working in 2011 and indicated that he was let go because he did not agree with a company policy.  In September 2013, the Veteran reported that he was graduating from college and that he was looking for a job.  

As the evidence of record shows that the Veteran is able to secure and follow a substantially gainful occupation, the Board finds that the preponderance of the evidence is against finding that a TDIU is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for IBS with GERD is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


